Case 20-41308       Doc 414      Filed 04/30/20 Entered 04/30/20 15:32:47                 Main Document
                                            Pg 1 of 18



                  UNITED STATES TRUSTEE PROGRAM – CHAPTER 11
                      MONTHLY BUSINESS OPERATING REPORT
                         EASTERN DISTRICT OF MISSOURI


 Case Name:             In re Foresight Energy LP

 Case Number:           20-41308-659

 Reporting Period:      March 2020

 Date Bankruptcy Filed: March 10, 2020


               Monthly Chapter 11 Business Operating reports to be emailed to kcmor@usdoj.gov


                                         United States Code
                              Title 18 Crimes and Criminal Procedures
                                        18 U.S.C. SEC 1001

 _____________________________________________________________________________________________

 Whoever, in any matter within the jurisdiction of any department or agency of the United States
 knowingly and willfully falsifies, conceals or covers up by any trick, scheme, or device a
 material fact, or makes any false, fictitious or fraudulent statements of representations, or makes
 or uses any false writing or document knowing the same to contain any false fictitious or
 fraudulent statement or entry, shall be fined not more than $250,000 or imprisoned no more than
 five (5) years, or both.
 _____________________________________________________________________________________________


 I certify under penalty of perjury that the operating report for the above-stated month and year is
 true and correct.

 Date Submitted:        April 30, 2020

 Signed:                /s/ Robert D. Moore

 Title:                 President and Chief Executive Officer, Foresight Energy LP and certain
                        subsidiaries

 Printed Name:          Robert D. Moore
Case 20-41308   Doc 414   Filed 04/30/20 Entered 04/30/20 15:32:47   Main Document
                                     Pg 2 of 18
Case 20-41308         Doc 414        Filed 04/30/20 Entered 04/30/20 15:32:47        Main Document
                                                Pg 3 of 18

In re: Foresight Energy LP                                                              List of Debtors

Case No. (Jointly Administered)                                                           20-41308-659
Reporting Period:                                                                          March 2020
Federal Tax I.D.#                                                                           XX-XXXXXXX


 GENERAL:
 The report includes activity from the following Debtors and related Case Numbers:

 Debtor                                                                              Case Number
 Adena Resources, LLC                                                                  20-41314
 Akin Energy LLC                                                                       20-41326
 American Century Mineral LLC                                                          20-41330
 American Century Transport LLC                                                        20-41322
 Coal Field Construction Company LLC                                                   20-41334
 Coal Field Repair Services LLC                                                        20-41329
 Foresight Coal Sales LLC                                                              20-41323
 Foresight Energy Employee Services Corporation                                        20-41316
 Foresight Energy Finance Corporation                                                  20-41333
 Foresight Energy GP LLC                                                               20-41309
 Foresight Energy Labor LLC                                                            20-41337
 Foresight Energy LLC                                                                  20-41312
 Foresight Energy LP                                                                   20-41308
 Foresight Energy Services LLC                                                         20-41319
 Foresight Receivables LLC                                                             20-41321
 Hillsboro Energy LLC                                                                  20-41328
 Hillsboro Transport LLC                                                               20-41318
 LD Labor Company LLC                                                                  20-41324
 Logan Mining LLC                                                                      20-41315
 Mach Mining LLC                                                                       20-41338
 Macoupin Energy LLC                                                                   20-41331
 MaRyan Mining LLC                                                                     20-41320
 M-Class Mining, LLC                                                                   20-41335
 Oeneus LLC                                                                            20-41313
 Patton Mining LLC                                                                     20-41332
 Seneca Rebuild LLC                                                                    20-41311
 Sitran LLC                                                                            20-41310
 Sugar Camp Energy, LLC                                                                20-41336
 Tanner Energy LLC                                                                     20-41317
 Viking Mining LLC                                                                     20-41325
 Williamson Energy LLC                                                                 20-41327
Case 20-41308          Doc 414       Filed 04/30/20 Entered 04/30/20 15:32:47                      Main Document
                                                Pg 4 of 18

In re: Foresight Energy LP                                                                               Global Notes

Case No. (Jointly Administered)                                                                          20-41308-659
Reporting Period:                                                                                         March 2020
Federal Tax I.D.#                                                                                          XX-XXXXXXX


 Global Notes to the MOR:

 1. Introduction.

           On March 10, 2020 (the “Commencement Date”), Foresight Energy LP (“Foresight”), and all of its
 subsidiaries and Foresight Energy GP LLC, as debtors and debtors in possession (collectively with Foresight, the
 “Debtors1”), each filed a voluntary petition for relief commencing cases (the “Chapter 11 Cases”) under chapter 11
 of title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”). The Debtors continue to operate their
 businesses and manage their property as debtors in possession pursuant to sections 1107(a) and 1108 of the
 Bankruptcy Code. Additionally, on March 17, 2020, the United States Trustee for the Eastern District of Missouri
 appointed a statutory committee of creditors pursuant to section 1102(a)(1) of the Bankruptcy Code. Information
 contained herein may differ from the Debtors’ filings on the Commencement Date due to more accurate information
 becoming available.

 2. GAAP.

          The financial statements and supplemental information contained herein are preliminary and unaudited, and
 may not comply with generally accepted accounting principles in the United States of America (“GAAP”) in all
 material respects.

          The unaudited financial statements have been derived from the Debtors’ books and records. This
 information, however, has not been subject to certain procedures that would typically be applied to financial
 information in accordance with GAAP. Upon application of such procedures, the Debtors believe that the financial
 information could be subject to change, which could be material. The information furnished in this report includes
 primarily normal recurring adjustments but does not include all adjustments that would typically be made for
 financial statements in accordance with GAAP.

 3. General Methodology.

           The Debtors prepared this Monthly Operating Report (“MOR”) relying primarily upon the information set
 forth in their books and records. Consequently, certain transactions that are not identified in the normal course of
 business in the Debtors’ books and records may not be included in this MOR. Nevertheless, in preparing this MOR,
 the Debtors made reasonable efforts to supplement the information set forth in its books and records with additional
 information concerning transactions that may not have been identified therein.



 1
  The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last four
 digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are: Foresight
 Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight Energy Employee
 Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables LLC (2250); Sugar
 Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC (9143); Foresight Coal Sales
 LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC (0958); Oeneus LLC (6007);
 Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American Century Transport LLC (SEC
 No. 4095); Akin Energy LLC (1648); American Century Mineral LLC (SEC No. 5788); Foresight Energy Finance
 Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining LLC (4981); M-Class Mining, LLC
 (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan Mining LLC (2361); LD Labor Company
 LLC (8454); Coal Field Repair Services LLC (9179); Coal Field Construction Company LLC (5694); Hillsboro
 Energy LLC (1639); and Patton Mining LLC (7251). The address of the Debtors’ corporate headquarters is One
 Metropolitan Square, 211 North Broadway, Suite 2600, St. Louis, Missouri 63102.
Case 20-41308          Doc 414        Filed 04/30/20 Entered 04/30/20 15:32:47                      Main Document
                                                 Pg 5 of 18

In re: Foresight Energy LP                                                                                 Global Notes

Case No. (Jointly Administered)                                                                           20-41308-659
Reporting Period:                                                                                          March 2020
Federal Tax I.D.#                                                                                           XX-XXXXXXX


 4. Past Performance.

          The results of operations contained herein are not necessarily indicative of results which may be expected
 for any other period or for the full year and may not necessarily reflect the consolidated results of operations and
 financial position of the Debtors in the future.


 5. Prepetition vs. Postpetition Liabilities.

           The Debtors allocated liabilities between prepetition and postpetition periods based upon the information
 available at the time of, and research conducted in connection with, the preparation of this MOR. As additional
 information becomes available and further research is conducted, the Debtors’ allocation of liabilities between the
 prepetition and postpetition periods may change. The liability information, except as otherwise noted, is listed as of
 the close of business as of the end of the month. Accordingly, the Debtors reserve all rights to amend, supplement
 or otherwise modify this MOR as necessary and appropriate.

 6. Accounts Payable and Accrued Expenses.

        To the best of the Debtors’ knowledge, all unaudited postpetition trade payables are current as well as all
 premiums for insurance policies (see the debtors attestation concerning insurance policies).

 7. Book Value of Assets.

         Unless otherwise indicated, the values for assets contained in this MOR are book values as of the end of the
 month. Amounts ultimately realized from the disposition of the Debtors’ assets may materially vary from the stated
 book value. Thus, unless otherwise noted, this MOR reflects the carrying values of the assets as recorded on the
 Debtors’ books and records as of the end of the month and are not based upon any estimate of their current market
 value. The Debtors reserve their rights to amend or adjust the value of each asset set forth herein.

 8. Intercompany Receivables/Payables.

 In accordance with the Final Order (A) Authorizing Continued Use of the Debtors' Existing Cash Management
 System; (B) Authorizing Use of Existing Bank Accounts and Business Forms; (C) Granting a Limited Waiver of
 Requirements of Section 345(b) of the Bankruptcy Code; (D) Authorizing Continuation of Ordinary Course
 Intercompany Transactions; (E) Granting Administrative Expense Priority Status to Postpetition Intercompany
 Claims; and (F) Granting Related Relief, dated April 7, 2020, [Docket 241], the Debtors to maintain intercompany
 (“I/C”) receivables/payables with certain subsidiaries and affiliates.

 9. Liabilities Subject to Compromise.

          As a result of commencing the Chapter 11 Cases, the payment of prepetition indebtedness is subject to
 compromise or other treatment under a chapter 11 reorganization plan. Generally, actions to enforce or otherwise
 effect payment of prepetition liabilities are stayed.

          The filing of the Chapter 11 Cases constituted an event of default under, or otherwise triggered repayment
 obligations with respect to, a number of debt instruments and agreements relating to direct and indirect financial
 obligations of the Debtors (collectively, the “Prepetition Debt”). As a result, obligations under the Prepetition Debt
 became automatically and immediately due and payable. The Debtors believe that any efforts to enforce the
 payment obligations under the Prepetition Debt have been stayed as a result of the filing of the Chapter 11 Cases.
Case 20-41308          Doc 414       Filed 04/30/20 Entered 04/30/20 15:32:47                     Main Document
                                                Pg 6 of 18

In re: Foresight Energy LP                                                                               Global Notes

Case No. (Jointly Administered)                                                                         20-41308-659
Reporting Period:                                                                                        March 2020
Federal Tax I.D.#                                                                                         XX-XXXXXXX



 10. Liabilities Not Subject to Compromise.

           Although payment of prepetition claims is generally not permitted, the Bankruptcy Court has authorized the
 Debtors to pay certain prepetition claims in designated categories and subject to certain terms and conditions. This
 relief generally was designed to preserve the value of the Debtors’ business and assets. To the extent such claims
 have been categorized as “Liabilities Not Subject to Compromise,” the Debtors reserve their right to dispute their
 obligation to make such payments.

          The Debtors have been paying and intend to continue to pay undisputed postpetition claims in the ordinary
 course of business.

 11. Reservation of Rights.

           Given the complexity of the Debtors’ business, inadvertent errors, omissions or the overinclusion of
 contracts or leases may have occurred in the preparation of this MOR. Accordingly, the Debtors hereby reserve all
 of their rights to dispute the validity, status, enforceability or the executory nature of any claim amounts,
 representation or other statement in this MOR and reserve the right to amend or supplement this MOR, if necessary.

          Nothing contained in this MOR shall constitute a waiver of the Debtors’ rights or an admission with respect
 to the Chapter 11 Cases, including with respect to any issues involving the Debtors’ ownership interests, substantive
 consolidation, equitable subordination, defenses and/or causes of action arising under the provisions of chapter 5 of
 the Bankruptcy Code and any other relevant non-bankruptcy laws.
            Case 20-41308               Doc 414          Filed 04/30/20 Entered 04/30/20 15:32:47                            Main Document
In re: Foresight Energy LP
                                                                    Pg 7 of 18                                                                           MOR-1

Case No. (Jointly Administered)                                                                                                                 20-41308-659
Reporting Period:                                                                                                                   March 10 – March 31, 2020
Federal Tax I.D.#                                                                                                                                 XX-XXXXXXX

                                                         Schedule of Cash Receipts and Disbursements
                                                                   (Amounts in thousands)

                  Debtor                                                            Case Number                     Cash Disbursements
                    Adena Resources, LLC                                              20-41314               $                                1
                    Akin Energy LLC                                                   20-41326                                                -
                    American Century Mineral LLC                                      20-41330                                                -
                    American Century Transport LLC                                    20-41322                                                -
                    Coal Field Construction Company LLC                               20-41334                                              404
                    Coal Field Repair Services LLC                                    20-41329                                               75
                    Foresight Coal Sales LLC                                          20-41323                                                3
                    Foresight Energy Employee Services Corporation                    20-41316                                                -
                    Foresight Energy Finance Corporation                              20-41333                                                -
                    Foresight Energy GP LLC                                           20-41309                                                -
                    Foresight Energy Labor LLC                                        20-41337                                                -
                    Foresight Energy LLC                                              20-41312                                            1,920
                    Foresight Energy LP                                               20-41308                                                -
                    Foresight Energy Services LLC                                     20-41319                                            7,158
                    Foresight Receivables LLC                                         20-41321                                                -
                    Hillsboro Energy LLC                                              20-41328                                              297
                    Hillsboro Transport LLC                                           20-41318                                                -
                    LD Labor Company LLC                                              20-41324                                               18
                    Logan Mining LLC                                                  20-41315                                                -
                    Mach Mining, LLC                                                  20-41338                                            1,312
                    Macoupin Energy LLC                                               20-41331                                              265
                    MaRyan Mining LLC                                                 20-41320                                              642
                    M-Class Mining, LLC                                               20-41335                                            2,395
                    Oeneus LLC                                                        20-41313                                              169
                    Patton Mining LLC                                                 20-41332                                              248
                    Seneca Rebuild LLC                                                20-41311                                               68
                    Sitran LLC                                                        20-41310                                               15
                    Sugar Camp Energy, LLC                                            20-41336                                            4,936
                    Tanner Energy LLC                                                 20-41317                                                -
                    Viking Mining LLC                                                 20-41325                                                -
                    Williamson Energy, LLC                                            20-41327                                            1,987
                  Total                                                                                       $            #REF!         21,912
Notes to MOR-1:
The Debtors utilize a consolidated cash management system for cash receipts and cash disbursements. Cash receipts are not readily available by Debtor and are not
included in MOR-1. Cash disbursements are also made utilizing the consolidated cash management system but are shown by Debtor based upon the entity for
whom the payment was being made, on a book basis.
             Case 20-41308           Doc 414         Filed 04/30/20 Entered 04/30/20 15:32:47                          Main Document
In re: Foresight Energy LP
                                                                Pg 8 of 18                                                                      MOR-1a

Case No. (Jointly Administered)                                                                                                            20-41308-659
Reporting Period:                                                                                                                         March 31, 2020
Federal Tax I.D.#                                                                                                                            XX-XXXXXXX

                                                               Bank Account Information
                                                                (Amounts in thousands)

Legal Entity                           Case Number           Bank Name                              Account Number                  Book Balance
  Foresight Energy LLC                   20-41312            Huntington National Bank                    9601               $                      62,527
  Foresight Receivables LLC              20-41321            Huntington National Bank                    6973                                           -
  Foresight Energy LLC                   20-41312            Huntington National Bank                    6694                                           -
  Foresight Energy LLC                   20-41312            Huntington National Bank                    6681                                      (1,904)
  Foresight Energy LLC                   20-41312            Huntington National Bank                    8214                                         (33)
  Foresight Energy Services              20-41319            Huntington National Bank                    6539                                          28
  MaRyan Mining LLC                      20-41320            CNB Bank & Trust                            4605                                           -
  Mach Mining LLC                        20-41338            First Southern Bank                         4129                                           6
  Hillsboro Energy LLC                   20-41318            Huntington National Bank                    5031                                         438
  Patton Mining LLC                      20-41332            CNB Bank & Trust                            6394                                          12
  Foresight Energy LP                    20-41308            F.N.B. Wealth Management                    7011                                           -
  Foresight Energy LLC                   20-41312            Huntington National Bank                    4944                                         226
Total                                                                                                                       $                      61,300

Notes to MOR-1a:

All amounts listed above are the book balances as of month end. Negative balances primarily represent outstanding checks between Debtor's centralized bank
accounts and Zero Balance Accounts on account of automatic sweep.
At March 31, 2020, the balance of the F.N.B. Wealth Management account ending in 7011 was $7,210,860.24. The Debtors book this amount on the Balance Sheet
in "Other assets."
Copies of bank statements and cash disbursement journals are not included with MOR-1a, but will be made available upon request.
          Case 20-41308               Doc 414          Filed 04/30/20 Entered 04/30/20 15:32:47              Main Document
In re: Foresight Energy LP
                                                                  Pg 9 of 18                                                      MOR-2

Case No. (Jointly Administered)                                                                                              20-41308-659
Reporting Period:                                                                                                 March 1 – March 31, 2020
Federal Tax I.D.#                                                                                                              XX-XXXXXXX

                                                    Unaudited Consolidated Statements of Operations
                                                                   (In Thousands)

                                                                                                          Month Ended
                                                                                                          March 31, 2020
                Revenues
                     Coal sales                                                                       $              33,308
                     Other revenues                                                                                      —
                Total revenues                                                                                       33,308

                Costs and expenses
                     Cost of coal produced (excluding depreciation, depletion
                                                                                                                     23,533
                     and amortization)
                     Cost of coal purchased                                                                              —
                     Transportation                                                                                     263
                     Depreciation, depletion and amortization                                                        11,724
                     Contract amortization                                                                             (464)
                     Accretion                                                                                          274
                     Selling, general and administrative                                                              2,128
                     Other operating (income) expense, net                                                               (9)
                Operating loss                                                                                       (4,141)
                Other (income) expenses
                     Interest expense, net                                                                            4,481
                     Interest expense, net - sale-leaseback financing arrangements                                       —
                     Reorganization items, net                                                                      (92,070)
                Net income                                                                            $              83,448
           Case 20-41308              Doc 414          Filed 04/30/20 Entered 04/30/20 15:32:47                  Main Document
In re: Foresight Energy LP
                                                                  Pg 10 of 18                                                       MOR-2

Case No. (Jointly Administered)                                                                                               20-41308-659
Reporting Period:                                                                                                  March 1 – March 31, 2020
Federal Tax I.D.#                                                                                                               XX-XXXXXXX

  Notes to MOR-2

  The Partnership's reorganization items for the month ended March 31, 2020 consisted of the following:

                                                                                             Month Ended
                                                                                           March 31, 2020
                                                                                            (In Thousands)
  Professional fees                                                                       $           5,808
  Accounts payable settlement gains                                                                     (22)
  Gains on modification of sale-leaseback financing arrangements                                    (97,856)
      Reorganization items, net                                                           $         (92,070)

  Professional fees are only those that are directly related to the reorganization and include fees associated
  with advisors to the Debtors, the statutory committee of unsecured creditors and certain secured and
  unsecured creditors.
           Case 20-41308                 Doc 414            Filed 04/30/20 Entered 04/30/20 15:32:47     Main Document
In re: Foresight Energy LP
                                                                       Pg 11 of 18                                               MOR-3

Case No. (Jointly Administered)                                                                                            20-41308-659
Reporting Period:                                                                                                         March 31, 2020
Federal Tax I.D.#                                                                                                            XX-XXXXXXX

                                                                           Balance Sheet
                                                                          (In Thousands)

                                                                                                       March 31,
                                                                                                        2020
           Assets
           Current assets:
             Cash and cash equivalents                                                         $                 61,300
             Accounts receivable                                                                                 13,289
             Due from affiliates                                                                                 16,962
             Inventories, net                                                                                    70,506
             Deferred longwall costs                                                                             17,232
             Other prepaid expenses and current assets                                                           17,210
             Contract-based intangibles                                                                             516
                Total current assets                                                                            197,015
           Property, plant, equipment, and development, net                                                   1,891,564
           Financing receivables - affiliate (net of reserve of $59.8 million)                                       —
           Prepaid royalties                                                                                     11,382
           Other assets                                                                                          20,106
                      Total assets                                                             $              2,120,067
           Liabilities and partners’ capital
           Current liabilities:
             Current portion of long-term debt                                                 $                 53,586
             Current portion of sale-leaseback financing arrangements                                             2,500
             Accrued interest                                                                                       390
             Accounts payable                                                                                     7,095
             Accrued expenses and other current liabilities                                                      52,134
             Asset retirement obligations                                                                         3,313
             Due to affiliates                                                                                    2,325
             Contract-based intangibles                                                                           5,918
                Total current liabilities                                                                       127,261
           Long-term debt                                                                                            —
           Sale-leaseback financing arrangements                                                                 56,608
           Asset retirement obligations                                                                          53,372
           Other long-term liabilities                                                                            6,853
           Contract-based intangibles                                                                            59,307
                Total liabilities not subject to compromise                                                     303,401
                Liabilities subject to compromise                                                             1,509,337
                   Total liabilities                                                                          1,812,738
           Limited partners' capital:
                Total limited partners' capital                                                                 307,329
                      Total liabilities and partners' capital                                  $              2,120,067
            Case 20-41308               Doc 414          Filed 04/30/20 Entered 04/30/20 15:32:47   Main Document
In re: Foresight Energy LP
                                                                    Pg 12 of 18                                     MOR-3

Case No. (Jointly Administered)                                                                               20-41308-659
Reporting Period:                                                                                            March 31, 2020
Federal Tax I.D.#                                                                                               XX-XXXXXXX


  Notes to MOR-3:

  Liabilities subject to compromise consist of the following:

                                                                  March 31,
                                                                     2020
                                                                (In Thousands)
  Debt obligations                                               $ 1,318,059
  Accrued interest                                                      66,138
  Accounts payable                                                      93,097
  Accrued expenses and other liabilities                                19,749
  Due to affiliates                                                     12,294
      Liabilities subject to compromise                          $ 1,509,337
            Case 20-41308              Doc 414          Filed 04/30/20 Entered 04/30/20 15:32:47                             Main Document
In re: Foresight Energy LP                                         Pg 13 of 18                                                                      MOR-6

Case No. (Jointly Administered)                                                                                                               20-41308-659
Reporting Period:                                                                                                                 March 10 – March 31, 2020
Federal Tax I.D.#                                                                                                                               XX-XXXXXXX

                                                            Schedule of Payments to Professionals
                                                                  (Amounts in thousands)

                                                                                                                          Amount Paid
                                                                                                                            3/10/20
                     Professional                                        Role                                             Thru 3/31/20
                     Paul, Weiss, Rifkind, Wharton & Garrison LLP        Debtor National Counsel                      $              -
                     Armstrong Teasdale LLP                              Debtor Local Counsel                                             -
                     Jefferies Group                                     Debtor Investment Banker                                         -
                     FTI Consulting, Inc.                                Debtor Financial Advisor                                         -
                     Prime Clerk                                         Debtor Claims Agent                                              -
                     Akin Gump Strauss Hauer & Feld LLP                  First Lien Lender Counsel                                        -
                     Lazard                                              First Lien Lender Investment Banker                              -
                     Sullivan & Worcester LLP                            First Lien Lender Term Loan Agent Legal Coun                     -
                     Thompson Coburn LLP                                 First Lien Lender Local Counsel                                  -
                     Buchanan Ingersoll & Rooney PC                      First Lien Revolver Legal Counsel                                -
                     Conway Mackenzie                                    First Lien Revolver Financial Advisor                            -
                     Milbank LLLP                                        Second Lien Lender Legal Counsel                                96
                     Perella Weinberg Partners                           Second Lien Lender Investment Banker                             -
                     Berkeley Research Group                             UCC Financial Advisor                                            -
                     Whiteford Taylor Preston, LLP                       UCC Counsel                                                      -
                     Total                                                                                            $                  96

Notes to MOR 6
Payments to ordinary course professionals or consultants are not included in MOR-6.
            Case 20-41308            Doc 414       Filed 04/30/20 Entered 04/30/20 15:32:47                     Main Document
In re: Foresight Energy LP                                    Pg 14 of 18                                                              MOR-6

Case No. (Jointly Administered)                                                                                                20-41308-659
Reporting Period:                                                                                                  March 10 – March 31, 2020
Federal Tax I.D.#                                                                                                                XX-XXXXXXX

                                                   Secured Notes Adequate Protection Payments
                                                             (Amounts in thousands)

Principal                    Beginning Balance          Advances                Repayments              Other               Ending Balance
DIP Term Loan           $                      -   $               55,000 $                 -      $               -   $               55,000
1st Lien Revolver                        157,000                        -                    -                      -                  157,000
1st Lien Term Loan                       743,286                        -                    -                      -                  743,286

Total                    $               900,286   $               55,000   $                   -   $               -   $              955,286

Accrued Interest/Fees        Beginning Balance          Incurred                 Payments               Other               Ending Balance
DIP Term Loan           $                      -   $                 385    $                -      $               -   $                  385
1st Lien Revolver                          2,342                       -                     -                      -                    2,342
1st Lien Term Loan                        16,531                       -                     -                      -                   16,531

Total                    $                18,873   $                 385    $                   -   $               -   $               19,258
          Case 20-41308              Doc 414          Filed 04/30/20 Entered 04/30/20 15:32:47                       Main Document
 In re: Foresight Energy LP
                                                                 Pg 15 of 18                                                               MOR-7

 Case No. (Jointly Administered)                                                                                                     20-41308-659
 Reporting Period:                                                                                                                    March 2020
 Federal Tax I.D.#                                                                                                                     XX-XXXXXXX


                                                                  Debtor Questionnaire

Must be completed each month. If the answer to any of the questions is “Yes”, provide
a detailed explanation of each item. Attach additional sheets if necessary.                      Yes   No   Explanation
      Have any assets been sold or transferred outside the normal course of business this
 1.                                                                                                    X
      reporting period?
      Have any funds been disbursed from any account other than a debtor in possession
 2.                                                                                                    X
      account this reporting period?
 3.   Is the Debtor delinquent in the timely filing of any postpetition tax returns?                   X    See attestation
      Are workers compensation, general liability or other necessary insurance coverages
 4.   expired or cancelled, or has the debtor received notice of expiration or cancellation of         X
      such policies?
 5.   Is the Debtor delinquent in paying any insurance premium payment?                                X    See attestation
                                                                                                            Only as allowed by order approved by the
 6.   Have any payments been made on prepetition liabilities this reporting period?              X
                                                                                                            court
                                                                                                             Ordinary course transactions with
 7.   Are any postpetition receivables (accounts, notes or loans) due from related parties?      X          affiliates discussed in Cash Management
                                                                                                            Motion
 8.   Are any postpetition payroll taxes past due?                                                     X    See attestation

 9.   Are any postpetition State or Federal income taxes past due?                                     X    See attestation

10.   Are any postpetition real estate taxes past due?                                                 X    See attestation

11.   Are any other postpetition taxes past due?                                                       X    See attestation
                                                                                                            Only as allowed by order approved by the
12.   Have any prepetition taxes been paid during this reporting period?                         X
                                                                                                            court
13.   Are any amounts owed to postpetition creditors delinquent?                                       X

14.   Are any wage payments past due?                                                                  X
                                                                                                             Debtor-in-possession financing as
15.   Have any postpetition loans been received by the Debtor from any party?                     X
                                                                                                            approved by the court
16.   Is the Debtor delinquent in paying any U.S. Trustee fees?                                        X
      Is the Debtor delinquent with any court ordered payments to attorneys or other
17.                                                                                                    X
      professionals?
      Have the owners or shareholders received any compensation outside of the normal
18.                                                                                                    X
      course of business?
       Case 20-41308              Doc 414         Filed 04/30/20 Entered 04/30/20 15:32:47                              Main Document
 In re: Foresight Energy LP
                                                             Pg 16 of 18                                                                     MOR-7

 Case No. (Jointly Administered)                                                                                                      20-41308-659
 Reporting Period:                                                                                                                     March 2020
 Federal Tax I.D.#                                                                                                                      XX-XXXXXXX


                                                      Report of Other Significant Events



Provide date(s) and brief narrative description for any significant management, legal, accounting or other financial events which occurred
during the month that are not otherwise reported previously in this document.

   On March 10, 2020, the Debtors filed several motions (the “First Day Motions”), including motions that (i) allowed the
   Debtors to pay prepetition wages and benefits for its workforce, (ii) prohibited utilities from discontinuing service and authorized the Debtors
   to provide adequate assurance deposits, (iii) authorized the Debtors to pay prepetition obligations to certain critical vendors and shippers,
   (iv) allowed the Debtors to maintain their existing cash management system on an interim basis, (v) authorized the Debtors
   to enter into postpetition debtor-in-possession financing facility. The First Day Motions have been approved on either a final or interim basis
   as of the submission of this report.
   As a result of the outbreak of the novel strain of the coronavirus (COVID-19), physical and economic uncertainties have arisen which
   potentially could negatively impact the Partnership’s operations. At this time, the 3DUWQHUVKLS cannot quantify the full impact.
   Other financial impacts could occur though any such potential impact is unknown at this time.
Case 20-41308   Doc 414   Filed 04/30/20 Entered 04/30/20 15:32:47   Main Document
                                     Pg 17 of 18
Case 20-41308   Doc 414   Filed 04/30/20 Entered 04/30/20 15:32:47   Main Document
                                     Pg 18 of 18
